                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 DOUGLAS B. HACKETT,                               Case No. 3:19-cv-00635-AC

               Plaintiff,                          ORDER

        v.

 BAYVIEW LOAN SERVICING, LLC;
 BAC HOME LOANS SERVICING, LP
 F/K/A COUNTRYWIDE HOME LOANS
 SERVICING LP, its successors in interest
 and/or assigns; JUDGE RICARDO J.
 MENCHACA; JUDGE DANIELLE J.
 HUNSAKER; JUDGE D. CHARLES
 BAILEY; SHANNON K. CALT; JOHN
 DOES 1-20; JANE DOES 1-20; DOE
 CORPORATIONS 1-20; DOE ENTITIES
 1-20; and DOE GOVERNMENTAL
 UNITS 1-20.

               Defendants.


Douglas B. Hackett, Post Office Box 171, Captain Cook, Hawaii 96704. Plaintiff pro se.

Nathan F. Smith, Malcolm & Cisneros, A Law Corporation, 2112 Business Center Drive, Second
Floor, Irvine, California 92612. Attorney for Defendant Bayview Loan Servicing, LLC.

IMMERGUT, District Judge.




PAGE 1 – ORDER
       On February 18, 2020, Magistrate Judge John V. Acosta issued his Findings and

Recommendation (F&R), recommending that this Court grant the motion to dismiss (ECF 6)

filed by Defendant Bayview Loan Servicing, LLC. ECF 35. Judge Acosta further recommended

that this Court dismiss, sua sponte, the claims against the other defendants and dismiss Plaintiff’s

complaint with prejudice. Id. No party filed objections. Having reviewed the F&R and the

parties’ briefing, this Court adopts the F&R as explained in this order.

                                      LEGAL STANDARD

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

                                          DISCUSSION

       The F&R identified multiple reasons for dismissing the claims and parties in Plaintiff’s

Revised Amended Complaint, ECF 32. After reviewing the F&R, this Court adopts its

recommendations as follows.

       First, Judge Acosta recommended that the Doe Defendants—John Does 1-20, Jane Does

1-20, Doe Corporations 1-20, Doe Entities 1-20, and Doe Governmental Units 1-20—be

dismissed. See ECF 35 at 2–3. This Court agrees and adopts Judge Acosta’s reasoning in full.

PAGE 2 – ORDER
See id. Because Plaintiff previously dismissed an action against Doe defendants based on the

same claim, see id. at 3 n.1,1 the Doe Defendants are dismissed with prejudice. Cf. Fed. R. Civ.

P. 41(a)(1)(B).

       Second, Judge Acosta recommended granting Defendant Bayview’s motion to dismiss

and dismissing the claims against it on the grounds of res judicata and the Rooker-Feldman

doctrine. ECF 35 at 20–28. This Court agrees and adopts this section of the F&R in full. See id.

Plaintiff’s claims against Defendant Bayview are dismissed with prejudice.

       Finally, Judge Acosta recommended that Defendant BAC, the judicial defendants, and

Defendant Calt either be dismissed without prejudice for lack of proper service or with prejudice

on the grounds of res judicata, the Rooker-Feldman doctrine, and, with respect to the judicial

defendants, judicial immunity. Id. at 3–4, 4 n.2, 28–31. This Court concludes that dismissal with

prejudice is appropriate and adopts the reasoning set forth in the F&R.2 See id. at 28–31.

Although sua sponte dismissal in favor of a non-appearing party is only available in “limited”

circumstances, the Ninth Circuit has upheld such dismissal where the non-moving party has “had

a full and fair opportunity to brief and present evidence on the issues raised[.]” Columbia Steel

Fabricators, Inc. v. Ahlstrom Recovery, 44 F.3d 800, 803 (9th Cir. 1995). Furthermore, Plaintiff



       1
         Pursuant to Rule 201 of the Federal Rules of Evidence, the Court takes judicial notice of
documents filed by Plaintiff in a separate case before Judge Acosta and Judge Brown. See First
Am. Compl., Hackett et al. v. Bayview Loan Servicing, LLC et al., No. 3:16-cv-01335-AC
(D. Or. Nov. 30, 2016), ECF 37; Mot. to Withdraw Compl., Hackett, No. 3:16-cv-01335-AC (D.
Or. Jan. 30, 2017), ECF 46.
       2
         The F&R contains some references to “judicial estoppel.” ECF 35 at 2, 20, 31. Judicial
estoppel is a common-law doctrine under which a party cannot assert inconsistent positions in
multiple proceedings. See New Hampshire v. Maine, 532 U.S. 742, 749–51 (2001). This Court
understands the F&R’s mentions of “judicial estoppel” to refer to its discussion of judicial
immunity. See ECF 35 at 29–30. Accordingly, the F&R’s references to “judicial estoppel” are
modified to refer to “judicial immunity.”

PAGE 3 – ORDER
did not file objections to Judge Acosta’s F&R, which put him on notice that his claims against

BAC, the Judges, and Calt were susceptible to dismissal.

                                        CONCLUSION

       Defendant Bayview’s motion to dismiss, ECF 6, is GRANTED. Plaintiff’s Revised

Amended Complaint (ECF 32), including all claims against each of the defendants, is dismissed

with prejudice.



       IT IS SO ORDERED.

       DATED this 13th day of March, 2020.

                                                    /s/ Karin J. Immergut
                                                    Karin J. Immergut
                                                    United States District Judge




PAGE 4 – ORDER
